                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL ANGELO LENA,                               Case No. 19-cv-00561-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF TRANSFER
                                                 v.
                                   9
                                                                                              Re: Dkt. Nos. 8, 9
                                  10       XAVIER BECERRA, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            This is a civil rights case brought pro se by a state prisoner. Plaintiff presents allegations

                                  14   regarding the combining of the sensitive needs yard and the general population yard at RJ

                                  15   Donovan Prison in San Diego County, where he is incarcerated, which is located within the venue

                                  16   of the United States District Court for the Southern District of California. Plaintiff names as

                                  17   defendants all employees of the California Department of Corrections and Rehabilitation

                                  18   (“CDCR”) in the entire state. However, the majority of allegations concern defendants at the

                                  19   prison in the Southern District and senior officials at CDCR and the Attorney General’s Office

                                  20   both of which are location in the Eastern District of California. Because plaintiff is incarcerated in

                                  21   the Southern District and many of the relevant defendants are located in the Southern District,

                                  22   venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).1

                                  23            This case is TRANSFERRED to the United States District Court for the Southern District

                                  24   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the Court will not rule upon

                                  25

                                  26
                                  27
                                       1
                                  28    Plaintiff was recently deemed three strikes barred pursuant to § 1915(g) in the Southern District.
                                       That district can determine if plaintiff can proceed in forma pauperis in this case.
                                   1   plaintiff’s motions (Docket Nos. 8, 9) which are VACATED.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 1, 2019

                                   4

                                   5
                                                                                              JAMES DONATO
                                   6                                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MICHAEL ANGELO LENA,
                                   4                                                          Case No. 19-cv-00561-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        XAVIER BECERRA, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 1, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Michael Angelo Lena ID: AN9206
                                       RJ Donovan Correctional Facility
                                  18   480 Alta Road
                                       D16-104
                                  19   San Diego, CA 92179
                                  20

                                  21
                                       Dated: May 1, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          3
